Citation Nr: 0327245	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  02-09 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a higher evaluation for service-connected low 
back pain with history of compression fractures.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel


INTRODUCTION

The veteran had active service from July 1940 to September 
1945.  This appeal arises from a January 2002 rating decision 
by the Jackson, Mississippi Regional Office (RO) of the 
Department of Veterans' Affairs which granted service 
connection for low back pain with history of compression 
fracture and assigned a 10 percent evaluation, effective in 
July 2001.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  The veteran should be provided with a 
special orthopedic examination for the 
purpose of determining the current 
severity of his service-connected 
lumbosacral spine disability. The claims 
file must be made available to the 
examiners for their review.  The examiner 
should fully describe any weakened 
movement, excess fatigability and 
incoordination present.  Determinations 
on whether the veteran's back exhibits 
pain with use should be noted and 
described. If feasible, the 
determinations concerning pain, weakness, 
fatigability and incoordination should be 
portrayed in terms of the degree of 
additional range of motion loss.  If such 
a determination is not feasible, this 
should be stated for the record and the 
reasons provided.  All indicated tests 
and x-ray examinations should be 
conducted.

3.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations, to specifically 
include the new General Rating Formula 
for Diseases and Injuries of the Spine.  
See 68 Fed. Reg. 51454-51458 (August 27, 
2003).   The veteran should be given an 
opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



